 H. L. MEYER COMPANY, INC.565H. L. Meyer Company,Inc.andTeamsters Local838,Warehouse and Mail Order Union,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Cases 17-CA-3480 and 17-RC-5637June 30, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn August 1, 1968, Trial Examiner WilliamSeagle issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther recommended that the election conducted onMarch 1, 1968, in Case l7-RC-5637, be set aside.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supportingbrief,and the entire record in these cases, andherebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner to theextent they are consistent with our Decision, Order,and Direction of Second Election.1.We find, in agreement with the Trial Examiner,thatRespondentviolatedSection8(a)(1)byunlawfullyinterrogatingandthreateningitsemployeesinthefollowingmannerandcircum stances:As more fully set forthin theTrial Examiner'sDecision, the record shows that on January 22,1968,PlantManager Pat Dwyer asked CharlesKennybrew,anemployee active in the unioncampaign,what complaints he had against theCompany. After Kennybrew enumerated several,Dwyer warned that Kennybrew could get into a"whole lot of trouble" by following the lead ofHarry Taylor, an outspoken union advocate. Dwyerproceeded to tell Kennybrew that he should beworking at the union hall if he was not satisfied,that a woman could handle Kennybrew's job, andthat he could easily be replaced by someone willingtowork at the minimum wage. During the sameconversation Dwyer stated that if the employees got"that damn union there" he could make the workstandards so high that Kennybrew and his fellowemployees would have to "work like dogs to get it[production] out or be fired." In that same vein, healsowarned that employees who took theirvacations when they wished could be replaced, andsupervisorswould not be allowed to operate themachines if employees were on vacation thusperhaps necessitating the closing down of the plant.No testimony was offered to contradict thesethreats, although the Respondent tried to dilute theimportof these remarks by styling them as"concessions" the employer would be willing tomake.Contrary to the Respondent,Dwyer'sremarks plainly constituted unlawful interrogationand threats violative of Section 8(a)(1).The Trial Examiner found a further violation ofSection 8(a)(1) based on Dwyer's "hope" that theUnion would get in so that he could "fire all themson-of-bitchesandmake the company somemoney."This remark, addressed to employeeGeorge Smith, was overheard by Jannie Rollins,another employee. At the hearing Dwyer submittedthat all he said was that he hoped the matter wassettled soon so that he could get the plant back tonormal. The Trial Examiner credited the testimonyof Rollins. As we find no reason for reversing theTrialExaminer's credibility finding in this regard,we hereby adopt his finding that Dwyer's remarksconstituted a threat of loss of employment shouldtheUnion come in and, therefore, violative ofSection 8(a)(1) of the Act.Inaddition to the foregoing, it appears thatapproximately 1 week before her discharge, whileattending to some personal business, Jannie Rollinsnoticed a group of employees gathered around PatFrazier and Frances Terranella, the latter being aforelady in the bagging department. Frazier, in thepresenceofTerranella,accostedRollinsandqueried, "What are you going to do when they closethe plant door and you'll be outside with signs, howmuch are they going to pay you?" Rollins replied,"I don't know." Frazier retorted, "Well, you seemto know everything else." Terranella did not disputeFrazier's statement about the plant closing butrather remained silent. Rollins credibly testified thatTerranella overheard the remark and Terranella didnot deny it, but instead claimed that she did notremember.While not alleged in the complaint as aviolation of Section 8(a)(1), this matter was fullylitigatedduring the course of the hearing.Webelieve that Frazier's remarks clearly constituted ablatant threat to Rollins' job security as well as animplied threat of a plant shutdown should the UnionprevailinorganizingRespondent'semployees.SupervisorTerranella did not rebuke Frazier orcorrect her in any way. Instead, she remained silent,thus leaving the unmistakable impression thatFrazier was speaking the truth and was, in fact,speakingforTerranellaand the Respondent.Accordingly, we find that Terranella's silence andtacitapproval of Frazier's clear threat of job177 NLRB No. 75 566DECISIONSOF NATIONALLABOR RELATIONS BOARDsecurity and possible plant closing constituted aviolation of Section 8(a)(1).As alleged in the complaint, the record furthershows that in mid-December, shortly after JannieRollinshad signed a union authorization card,Foreman Bill Kelly approached her and asked if shehad ever belonged to a union. She replied in theaffirmative,whereupon Kelly asked her what theunion had done for her. Thereafter, a discussionensued as to the merits of union representation. Weconclude that although Kelly spoke of unions ingeneral, he was seeking to pry into Rollins' unionsentiments.While the Respondent sought to makelightofKelly's inquiries, its arguments in thisregard lose considerable force, because such conductcannotberegardedasisolatedorotherwiseexcusable in view of the Respondent's pronouncedunion animus and its clear disregard for the lawfulorganizational rights of its employees as otherwisefound herein. Accordingly, we conclude, as allegedin the complaint, that Kelly's inquiries as to Rollins'union sympathies constituted unlawful interrogationin violation of Section 8(a)(1) of the Act.2.We agree with the Trial Examiner, in light ofRespondent'smanifest hostility toward the Unionand the commission of numerous other unfair laborpractices, that the installation of a suggestion boxwas designed to and did interfere with theorganizational activities of the employees and, assuch, was a separate violation of Section 8(a)(1). Itis true that the idea of the box originated with twoemployeeswhowereanxioustohavetheRespondent's president,Waitman Meyer, clarify hispositionon certain remarks he made during aspeech to the employees. However, in the context ofthis case, that fact alone could hardly excuse thesubsequent use to which this device was put orneutralize the harmful, prejudicial effect it had onthe election.'Where, as here, it appears that thesuggestionboxwas used to solicit and settleemployee grievances and to imply certain offers ofbenefits should the Union be defeated, it is apparentthat the real purpose of the box was to interferewith the organizational activities of the employees inviolation of Section 8(a)(l) of the Act.Repliestothequestionsandsuggestionssubmitted were posted on February 14 and 26, 1968.The Trial Examiner found, and we agree, that someof these replies constituted separate violations ofSection 8(a)(l) in that they created the impressionthat but for the pendingunioncampaign certainemployee benefits granted at the Respondent's otherplants would have been initiated at the Kansas Cityplant. Thus, the Respondent sought to shift the onusfor the delay to the Union and, at the same time, itimpliedlyconditioned thesewage and vacationWe have consistently held that it is no defense that the employer'sstatements were prompted by questions from his employeesViking ofMinneapolis,Divisionof Telex Corporation,171NLRB No 7SeeHeickMoving&Storage, Inc,150 NLRB 1124,1130,RadiatorSpecialty Co vN L R 8,336 F 2d 495, 498-499 (C A 4)benefits upon defeat of the Union at the election. Inthisregard,thequestionsand answers are asfollows:Q. I heard that the employees of the otherplants that have been there 10 yrs. or over aregetting 3 weeks paid vacation. Is this correct.?A. Yes. This year they will get 3 weeks pay,butonly2weeksoff.DuringaUnionorganization campaign the law prohibits us fromchanging employees benefits; such is the case atH. L. Meyer Co.Q. As I understand that the other plants suchasButler and Versailles get their raise prior toFeb. 1st. Is there a possible chance that we theemployees of H. L. Meyer Co. would get backpay if by chance the Union would be ruled outcome Mar. 1st.A. Butler and Versailles got raises Jan. 1st.Yes, back pay for H. L. Meyer employees ispossible, however, we can make no promise ortake any action until after the election.In answer to the first question the Respondent, ineffect, stated that other plants received a broadervacationallowance and implied that the samebenefit would normally apply at the establishment inquestion.Reading the second question and reply incontext it appears that the Respondent conditionedthebackpay award on the Union's defeat andclearly reserved its decision pending the outcome ofthe election. Thus, taken in context, the employershifted the onus for the delay to the Union' while atthe same time holding out the possibility of backpayif the Union lost the election. Further, from theanswer to an earlier question` it is evident that theRespondentwas reluctant to extend to theemployees existing benefits if the Union were elected'By shifting the onus to the Union for delay in the awaited employeebenefits the Respondent violated the ActAmerican Paper and SupplyCompany,159 NLRB 1243 The employer violates Sec 8(a)(I), if, whilean election is pending,he confers benefits for the purpose of inducingemployees to vote against the unionN L R B v Exchange PartsCompany,375 U S405, 409 It is also an unfair labor practice if theemployer withholds benefits for the purpose of creating the impression thatthe reasonfor the delayistheunion'sorganizationalactivitySeeAmerican Paper and Supply Company, supra.See alsoMcCormickLongmeadow Stone Co,Inc,158NLRB 1237 In summary,the onlyvalid course the employer may follow in deciding whether or not to grantemployee benefits during the critical period of a representational campaignistoproceed as if the union were not in the pictureMcCormickLongmeadow Stone Co, supra,1242In this case the Trial Examiner found, and we agree, that theRespondent placed the onus for the delay upon the Union Further we viewas inapposite our decision inUarco, Incorporated,169NLRB No 162,because in that case the employer in granting the wage increase followedthemandate of the above rule, that is, we found that he initiated thebenefit pursuant to a well-established company policy and not for thepurpose of undermining the union campaign In the present case,however,theRespondent'seffort to maintain the"laboratory condition" of thecriticalperiod preceding the election was exacted at a high cost, theemployer in withholding the wage increase pinioned the reason for thedelay in the union's campaign'Q I If theUnion goes in - do we pay our insurance)A You may ormay not pay your own insurance,this is a subject forbargaining In any event the company would probably not pay on twoinsurance policies, and has the option to terminate the presentgroup policyat any time H. L. MEYERCOMPANY, INC.to represent the plant's employees. As a practicalmatter,theemployeescouldhaveassumedreasonably that the vacation and backpay benefitswould also be jettisoned if the Union won theelection. Furthermore, as the Trial Examiner found,the Respondent did not cure the prejudicial effect ofitsanswer to the backpay query by later answeringtoanother question that it could not take anypositionon the backpay matter at that time.'Indeed, the first series of answers remained postedin the plant for 10 days and the later "clarification"was too little and too late to revive the appearanceof neutrality.Finally, we agree with the Trial Examiner that theRespondent, by use of the suggestion box, alsosolicited its employees to submit their grievances tomanagement, and used the question box as a devicetoadjust grievances as submitted.'We find thatRespondent'ssolicitationandsettlementofgrievancesduring the pendency of the unioncampaignandforthcomingelection,inthecircumstances of this case, particularly in the lightof numerous simultaneous unfair labor practices,interfered with the Section 7 rights of its employeesand constituted a violation of Section 8(a)(1) of theAct."3.In regard to the 8(a)(3) allegation of thecomplaint, the Trial Examiner concluded that JannieRollinswas discharged because of her unionactivitiesand that the reason offered by theRespondent for her discharge on February 1, 1968,was pretextual.We agree.During the 2 months prior to her dismissalRollinswas extensively engaged in the unioncampaign. She attended the two union meetings onJanuary 13 and 27, 1968, was one of the first to signaunioncard,andpersonallydistributed10additional cards to fellow female employees. Rollins'testimony on cross-examination was that in January1968, the plant was in an "uproar"; that is, that thelineswere drawn between the prounion employeesand that faction antagonistic to the Union. As theplant's towelwasher, she was in a particularlyadvantageous position to observe the mountingfrictionbetween the two groups because by thenatureofherwork she was permitted freemovement throughout the plant. In fact, it was forthisreasonthat inDecember 1967, she wasrequested to distribute and collect the union cards.She also credibly testified that as the election dateneared it became increasingly more difficult for the'Q If the Uniondoes not get voted inwill we get salary raises backto the date the others got theirs?A Too, [sic] clarify the Company's position,we cannot take any positionon any increases at this time'QWhen yoursupervisor brings your work back because of a smallmistake, I suggest they hand it back and not throw it back,becausesomeone might get hurt.A To all supervisorsdo not throw the work back to employees Toall employeesany conduct like this should be brought to the attentionof Pat Dwyer or myself immediately'See,e.g.,BaNasEgg Products,Inc,121NLRB 873, 880, enfd 283F 2d 871 (C.A 6)567prounion employees to congregate and discuss thecampaign while at the same time the informalgatherings of antiunion workers were condoned.That the supervisory personnel, in particularFrances Terranella, participated in these antiuniondiscussionsasnotedabove in connection withFrazier'scoerciveremarkstoRollinsisuncontroverted.Suspecting a general company hostility toward theprounion employees including herself, Jannie Rollinsbegan to keep a record of recently hired employeesapparently in the belief that the Respondent wasattempting to dissipate union strength by employingwhite girls instead of Negro girls. At the hearingRollins credibly testified that the last Negro womenwere hired in early December 1967, and that in thefollowingmonth of January seven white womenwere hired.Her testimony on this point wasunchallenged. The Respondent's work force of about126was roughly one-thirdNegro.ApparentlyRollins attributed a racially discriminatory hiringpolicy to the Respondent but at the same timesurmised that union animus underlay the companychange in employment practice.Whether or not there was in fact a policy of racialdiscriminationbeing practiced to undermine theunion effort is impossible to deduce from the recordinthiscase.However, the finding of an 8(a)(3)violation in this case does not rest on any conclusionthat the Respondent engaged in racial discriminationwith regard to its hiring policy; therefore, we deemitunnecessary to decide the merits of this allegationand, accordingly, disavow any inference drawn bythe Trial Examiner that would tend to imply thattheRespondent's hiring policy was discriminatory.On balance, however, we agree with and herebyadopt the Trial Examiner's finding that thedischarge of Jannie Rollins was motivated by unionanimus and that the reason given for her dischargewas pretextual.From the record we find, as did the TrialExaminer, that the Respondent was aware of JannieRollins' union activities well in advance of February1,1968, the date of her discharge. The TrialExaminer relied on three specific instances, and weagree. The first of these occurred in December 1967,shortly after Rollins signed her authorization card,when Foreman Bill Kelly unlawfully inquired as toher union sentiments, as found elsewhere herein. Thesecond instance focused on the events of January 27,1968,when Rollins, and about 30 or 40 otheremployees gathered at the Teamsters hall to conferwith union representatives who had handbilled theplant earlier that day. Among those present wereMickey Dwyer, a nonsupervisory employee and thebrother of Plant Manager Pat Dwyer, and a halfdozenorsoofMickey's friends.Unalterablyopposed to the union movement, Mickey Dwyer andhis friends went to see for themselves what theUnion had to offer. Rollins recalled the meeting andcredibly testified thatMickey Dwyer and his friends 568DECISIONSOF NATIONALLABOR RELATIONS BOARDsat about four rows directly behind her. On the nextday,Mickey gave his brother Pat the names of 25to 30 of those who had attended the union meeting.Thus, by subtracting the names of those opposed totheUnion it is a reasonableconclusionthat PatDwyer, through his brother, learned the identity ofvirtually all of the prounion employees, includingJannieRollins,who were in attendance at theTeamsters hall.Whether or not there was indeed anauthorizationor ratification ofMickey Dwyer'sactivitiesis an issuewe find unnecessary to resolve.However, for the limited purpose of establishingRespondent's knowledge of Rollins' interest in theUnion we find substantial evidence to support theTrialExaminer's inference that JannieRollins'name was among those known to be unionadherents.Finally,theconfrontationbetweenRollinsand Pat Frazier in the presence of ForeladyFrances Terranella, noted above, provides additionalsupport for finding that Respondent knew ofRollins' extensive union activities.The circumstances surroundingRollins'dischargeon February 1, 1968, may be stated simply. On theprevious day Rollins was working at her machinelocated near the employment office when a Negrojob applicant, Gladys Hall, emerged from the officeand asked Rollins if the Company was hiring. Hallalsosaid that she had just been informed bypersonnel that there were no openings at that time.Rollins,accordingtohertestimony,alreadysuspecting that the Respondent was deliberatelyrefusing Negroes employment and hiring only whitesinan effort to discourage the union effort, andhaving heard a rumor the day before that there wasa job opening in another department replied, "Yes,quite a few white, no colored lately."' This remarkwas repeated in the presence of Nina Brown, amutual friend of Hall and Rollins.That evening Forelady Frances Terranella heard arumor of what had been said to Gladys Hall and thefollowingmorning she began to substantiate thestory with the approval of Pat Dwyer. By the timeTerranella heard the rumor it was evident thatRollins' remark had been communicated about theplant. Finally, Hall and Brown were called into PatDwyer's office and in the presence of Terranella andthe plant managersigneda statement that on theprevious day Rollins had told Gladys Hall that theCompany was "not hiring any colored." Shortlythereafter,Rollins was summoned and told that shehad been fired. In fact Terranella and Dwyer haddecided to fire Rollins even before they called her tothe office and had also decided to give Rollins' jobtoHall. Indeed, they were not interestedinRollins''The Trial Examiner observed that in a preheating affidavit Rollinsdeposed that she said "quite a few white but no colored" and did not usetheword "lately." Furthermore, Nina Brown and Gladys Hall signed astatement, in evidence in this case, that Rollins simply said "they are nothiring any colored girls."Whether or not Rollins actually used the word"lately"is, inour opinion, of little consequence because it is clear that inthe context in which this remark was made she was obviously referring toa presentpolicy of Respondentstatement of what transpired, and Dwyer concludedthemeeting by saying that the matter could not beallowed "to go to labor relations."The Respondent contended that Rollins' remarkwas inflammatory and, considerng the location ofthe plant in a predominantly Negro neighborhood,could cause community repercussions. Therefore, insubstance, it argues,inter alia,that it was onlytaking precautions by discharging Rollins. Rollins'version is simply that the Company in fact had nothired a Negro worker in a month and a half andduring the same period seven white girls had beenemployed and that by her remark she was onlydisclosing a recent hiring pattern and nothing more.Since she herself and about one-third of the otheremployees were Negroes, she could hardly havemeant that job discrimination was an establishedcompany policy, but only that there had been arecent exclusion of Negro employees.In sum,itappears from the record in this casethat the Respondent had indeed not hired any Negrofemale employees in approximately 2 months whileduring the same period seven white women werehired. It also appears that Rollins knew this andsuspectedan antiunionmotivation underlying thepurported change in hiring policy because of theintensified efforts of the Respondent to thwart theunion effort as evidenced by its complete disregardof its employees' Section 7 rights as found elsewhereherein.The plant wasin an"uproar" and JannieRollins, a known union advocate, was at the centerof the controversy. Her union activity had extendedover several months and she had been questionedand threatened about herunion suasionsby, or inthepresenceof,Respondent'ssupervisors.Moreover, it is clear that the Respondent was notinterested inRollins'defense,but had alreadydecided to discharge her before summoning her tothe office. Finally, any remaining plausibility in theRespondent's defense is removed by its position thatin order to hush up the matter, the discharge shouldnotgo through "labor relations"; for if theRespondent was in fact concerned about correctingor halting a malicious story pertaining to its hiringpolicy, it seemingly would have explained to itsemployees the true nature of its hiring policy.Similarly, the discharge of Rollins, a longtime, wellknown Negro employee who had been instrumentalinobtainingemployment for others at theRespondent's plant, could hardly have been viewedascementingcordialracerelationsintheRespondent's plant or in the community. In thesecircumstances, to seize suddenly upon the remarkmade to a job applicant as grounds for discharge inour view can only be a pretext concealing the realreason-namely,Rollins'union activity.''Even assumingarguendo,thatRollins' remark might constitute lawfulgrounds for discharge this is not defense where the real reason for herdischarge, as here,was union activity protectedby the ActN L R.B vAce Comb Co,342 F.2d 841, 847 (C.A. 8). Accord,N.L R B. v. SymonsManufacturing Co.328 F 2d 835, 837 (C.A. 7);Portable Electric Tools v H. L. MEYER COMPANY, INC.5694. In Case 17-RC-5637, six objections were filedto conduct affecting the results of the election heldonMarch 1, 1968. The Regional Director, in hisReportonObjections,Recommendations,andOrderDirectingHearing,datedMay 6, 1968,recommended that objections 1, 2, 4, and thatcontained in the second sentence of 5 be dismissed.He ordered a hearing on objections 3, 6, the firstsentenceof objection 5, and certain additionalmatters not specifically alleged in the objections butoccurring within the critical period and contained intheallegationsof the complaint issued in Case17-CA-3480, and consolidated the representationproceeding with the unfair labor practice proceedingfor hearing before a Trial Examiner. Thereafter theUnion filed exceptions to the Regional Director'sReport.Ina notice datedMay 29, 1968, the Boarddeferred ruling on certain issues raised in therepresentation case and decided that other mattersraised should be consolidated for hearing with thecomplaint case. Through an inadvertence the TrialExaminer did not specificallyruleonthe issuesherein raisedwith regard to the representationproceeding.Since we have already found that the conductobjected to in objections 3 and 6 and the additionalmatter referred to by theRegionalDirector, namely,the installation of a question box for the purpose ofdiscouraging union membership or activity on thebehalf of the Union, implied promises of benefitsconditioned on the Union's defeat, shifting to theUnion the onus for the postponement of benefits,threats of reprisal, and the discriminatory dischargeof an employee, constituted conduct violative ofSection 8(a)(1) and/or (3), we also conclude, thatsuchconductinterferedwiththeelection.'Accordingly, in view of the foregoing, we shall setaside the election of February 1, 1968, and we finditunnecessary to pass onthe remainingobjectionsand issues raised with respect to the conduct of theelection.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,H. L. Meyer Company,Inc.,KansasCity,Missouri, its officers,agents, successors, andassigns, shalltake the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified.1.Add the words"by discharging"to follow "orany other labor organization of its employees," ascontained in paragraph 1(e) of the Trial Examiner'sRecommended Order.2.Substitute the words"by discharging or in anyothermanner discriminating"for the words "norwillwe in any other manner discriminate" ascontained in the fifth indented paragraph of theTrial Examiner's notice.IT IS FURTHER ORDERED that the election conductedonMarch 1,1968, in Case17-RC-5637,be, and ithereby is,set aside,and that Case17-RC-5637, be,and it hereby is, remanded to the Regional DirectorforRegion 17 for the purpose of conducting a newelection at such time as he deems that circumstancespermitthefreechoiceofabargainingrepresentative.[DirectionofSecond Election"'omitted frompublication.]"in order to assure that all eligiblevoters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should haveaccess to alistofvoters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear, Inc,156 NLRB 1236,N L R B. v Wyman-Gordon Company,394 U S 754 Accordingly,it ishereby directed thatan electioneligibilitylist,containingthe namesand addressesof all the eligible voters, must befiled by the Employerwith the RegionalDirectorforRegion17 within 7daysafterthe date ofissuance of theNotice of Second Election by theRegional Director. The RegionalDirectorshallmake the listavailable toallparties to the election. No extensionof time to file this listshall begranted by the RegionalDirector exceptin extraordinarycircumstances.Failure tocomply withthis requirement shall be grounds for setting asidethe election wheneverproper objections are filed.TRIAL EXAMINER'S DECISIONSTATEMEN"I OF THE CASEWILLIAM SEAGLE, Trial Examiner:Upon a petitionfiledon December 26, 1967, by Teamsters Local 838,Warehouse andMailOrderUnion,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America (hereinafterreferred to as the union), and a stipulation for certificationupon consent election entered into by the union and theRespondent on January 23, 1968, an election by secretballot was conducted on March 1, 1968, in a unit agreedto be appropriate by the parties' in order to determinewhether the unit employees desired to be represented forthe purposes of collective bargaining by the union. Of theapproximately 117 voters who were deemed eligible toparticipate in the election, 45 cast valid ballots for and 64cast valid ballots against the union.'On March 6, 1968, the Union filed with the RegionalDirector timely objections to the conduct of the election,N L R B,309 F.2d 423,426 (C A. 7).'Dal-Tex Optical Company, Inc.,137 NLRB 1782.We have herein found that Kelly's remarks to Rollins constituted aviolation of Sec. 8(a)(1) of the Act.However,as these remarks occurredoutside the critical period,we have not considered them as grounds forsettingaside the election.GoodyeerTire and Rubber Company,138NLRB 453.The unit comprises all production and maintenance employees of therespondent at its KansasCity,Missouri,plant, excludingofficeclericalemployees,professional employees, supervisors and guards as defined inthe NationalLabor Relations Act.'One ballot was void and four ballots were challengedbut thelatter wereinsufficient in number to affect the result of the election. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe objections being numbered consecutively from I to 6,'and on April 23, 1968, the Regional Directorissued acomplaint against the Respondent, in which violations ofSection 8(a)(I) and (3) of the Act were alleged, thecomplaint being based on charges filed by the union onFebruary 6, 1968.' Under date of May 6, 1968, theRegional Director issued his report on the objections totheelection, inwhich he dismissedas unmeritoriousObjections 1. 2, and 4 and that part of Objection 5contained in the second sentence thereof but set down forhearingObjections 3, 6, and that part of Objection 5contained in the first sentence thereof. At the same time,theRegionalDirectorconsolidatedforpurposesofhearing the issues raised by the objections not dismissedby him with the issues in the complaint caseThe issues in the complaint case are whether therespondent interferedwith,restrainedorcoerced itsemployeesintheexerciseoftheirrightstoself-organization and discriminatorily discharged JanineRollins, one of its employees.Iheld a hearing with respect to the issues in theconsolidated proceeding at Kansas City,Missouri,onJune 4, 1968.Upon the evidence adduced at the hearing, theposthearing briefs filed by counsel for the General Counseland for the respondent,' and in view of my observation ofthedemeanor of the witnesses, I hereby make thefollowing findings of fact:I.THE RESPONDENTTheRespondent,H.LMeyerCompany, Inc.(hereinaftersometimesreferredtoasMeyer),acorporation engaged in the manufacture of lenses forglasses and other optical equipment, maintains severalplant and warehouses, including a plant in Kansas City,Missouri, which is the only installation of the respondentinvolved in the present proceeding.In the course and cot:ou, of its operations at itsKansas City,Missouri, plant, the Respondent annuallypurchases goods and materials valued in excess of $50,000from suppliers located in States other than the State ofMissouri.'Objection I related to alleged misrepresentations by theRespondentwith respect to the payment of union duesObjection 2 related to the distribution of literature by theRespondentalleged to be defamatory, in particularthe legendson matchbooks, one ofwhichwas of a vulgarnature,consistingofanexcrementitiousexclamationObjection 3 relatedto the postingby the Respondenton its bulletinboard of two seriesof questions and answers, allegedlybasedon questionsobtained fromsuggestionboxes installed by theRespondentObjection 4 related tothe postingby theRespondentof a letter datedFebruary 29, 1968, from its counsel, attemptingto explain the discharge ofFloyd Clark, one of its employeesObjection 5 consisted of two sentences, the first relatingto an allegedsuggestionby theRespondentthat its employees resort to physicalviolence, and the secondrelating tothe delivery by theRespondent to acaptive audienceof a speech duringthe 24-hour period prior to theelectionObjection 6 relatedtoallegedpromises of benefitmade by theRespondentto its employees prior tothe election'An amendmentto paragraph5 of thecomplaint was issued by theRegional Director under dateof May 3, 1968.'In addition to his brief,counsel for the General Counsel fileda motionto correctthe transcript of the hearing in various respects The motion isgranted in all respects except asto thespelling of the name of FrancesTerranella. Counsel for the General Counsel wouldchange the spelling ofher last name to Tarranellawhereveritoccurs in the transcript but hehas failed to show whythis spellingwould be correctIn the brief ofcounsel forthe respondent the name is spelled"Terranella "T'"e Respondent admits that at all material times it hasbc— ian employerengaged incommerce within theflied rung of Section 2(6) and (7) of the Act, and I so find.II.THE LABORORGANIZATION I\^OI'EDTeamsters Local 838,Warehouse andMailOrderUnion,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization that has sought toorganize the production and maintenance employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. The Organizational BackgroundIn the latter part of October 1967, Harry Taylor, oneof the Meyer employees, who had been employed at theplant for about 30 years, talked to some of his fellowemployees about unionization, and on or about November8, he went to the Teamsters' hall to get some information,literatureand union authorization cards, which wereafterwards distributed to the Meyer employees and signedby some of them. On January 13, 1968, Taylor held ameeting of Meyer employees at its home, and there was asecond meetingof such employees on January 27, 1968This second meeting, which was held at the Teamsters'hall,was attended by 30 to 40 of the Meyer employees.On January 24, apparently, in preparation for thismeetingHarryG.Kress, the union's business agent,accompanied by Gayle Crawford, another union businessagent, handbllled theMeyer plant from about 3:30 to 5p.m.,duringwhich they had an encounter with PatDwyer, the Meyerplant manager,as hereinafter related.As soon as Waitman Meyer, the president of therespondent, became aware of the union campaign, helaunched an aggressive campaign of his own against it.Some of theincidentsofMeyer's campaignare reflectedin the union's objections to the election, and others are thebasis of the charges of unfair labor practices. Theseincidents include speeches by Meyer to the employees atthe plant beforethe election;the perpetration of variousstunts, such as the distribution on the day of the electionof two paychecks, one of which was for 2 months' uniondues, and the distribution of the book matches, each ofwhich contained an antiunion message; the interrogationby Pat Dwyer of one of the employees by the name ofCharles Kennybrew, and a threatening remark he made toanother employee after the union handbilling of the plant;the injection of a Trojan horse into the union meeting ofJanuary 27, in the form of Mickey Dwyer, the brother ofPatDwyer, the plant manager; the installation of asuggestionbox by the timeclock in the plant to encouragethe antiunion employees, and the subsequent posting onFebruary 14 and 26 of the series of questions and answersallegedly based on the material in the suggestion box.While theRegionalDirector found that much of therespondent'santiunionpropaganda,althoughinquestionable taste, did not furnish an adequate basis forsetting asidethe election, all of it furnishes the necessarybackground for the evaluation of the unfair laborpractices,which the respondent did commit, and whichculminated in the discharge of Jannie Rollins.B. The Violations of Section 8(a)(1) of the Act1.The coerciveinterrogationof Charles KennybrewCharlesKennybrew,who works for Meyer as ashiner-polisher, has been employed for about 9 years, and H. L. MEYERCOMPANY, INC.the evidence shows that he was one of the employees whowas active in obtaining union authorization cards.On I Monday,January22,1968,about3p.m.,Kennybrew was approached at his work station by PatDwyer,theplantmanager,who engaged him inconversation about the union.Dwyer asked Kennybrew totell him what complaints he had against the company andthe latter mentioned three,which were the arrangementson vacations,insurance,and seniority.Dwyer then tried toconvince Kennybrew that he really had no complaints butwas following Harry Taylor who could get him "in awhole lot of trouble."Dwyer then went on to say that ifthey got"that damn union in there"he could make thework standards so high that Kennybrew would have towork like a dog to get the work out,and if he did not getitout,he could be fired. So far as insurance wasconcerned,Dwyer toldKennybrew that they had the bestinsurance in the country but the latter observed that onecould not get a room in a hospital on $12 a day. Dwyeradmitted this to be true but pointed out that Meyer, whowas a very busy man, did not know it.Kennybrew thenreturned to the question of seniority,and mentioned thatwhen Floyd Clark had been discharged,someone had beenhired off the street to take his place.This reminded Dwyerto tell Kennybrew that if the union did come in and hehad to hire someone to take the place of an employee whowent on vacation,this employees would be retained afterthe vacationing employee returned if he worked out anybetterthan the latter.Another disturbing possibilitymentioned by Dwyer was that if the union came in,neither he nor Foreman Bill Kelly would be able to touchthemachines,and if Kennybrew became sick,he wouldhave to close the shop until he returned.Dwyer threw infor good measure that Kennybrew's job was so easy that awoman could be hired to do it for$1.40 an hour, and healso remarked to Kennybrew that he ought to be workingdown at the union hall,and that if he did not like the waythe shop was being run,he ought to"just get the hell outof here."At this point in the conversation,Dwyer wascalled to the telephone,and the interrogation which hadlasted about three-quarters of an hour, came to an end.As a witness for the Respondent,Pat Dwyer's tenure ofthe witness stand was extremely brief.But while he was onthe stand he was not even invited to deny any part of hisconversationwithKennybrew,whose testimony thusstands admitted. It hardly needs to be demonstrated thatthis conversation which included threats to the job securityof not only Kennybrew but also to the other employees,was coercive and violative of Section 8(a)(1) of the Act.2.Theencounter between Kress and Pat Dwyer onJanuary 24571intention,Dwyer emerged from the plant again,and askedKress whether he could attend the union meeting.Kress,although he evidently knew that Dwyer was the plantmanager,replied"sure,themeetingwas open toeverybody" but then Dwyer also wanted to know whetherthe union business agents would give him a ride, or gethim a ride. At this sally, Kress just laughed, andremarked that everybody was welcome to come to themeetingwhether they had signed union authorizationcards or not.Dwyer went back into the plant again, andreported to George Smith: "They didn't fall for that."Dwyer further remarked to George Smith, however, "Iwish they would hurry up and get that union in so I canfire all of them son-of-a-bitches and make the companysome money."This remark was overheard by Jannie Rollins whotestifiedtothemaking of it. Dwyer himself, aftertestifying that he did not know whether he had had aconversationwithGeorge Smith at this time, deniednevertheless making this remark,and testified that all hemerely said was that he wished the union would hurry upand come in"One way or the other so my factory couldget back to normal."Icredit,however,Jannie Rollins'version of the remark,which is far more in harmony withPat Dwyer's derisive conduct during the whole incident,and his conduct as a whole, much of which is still to berelated. Indeed, I rate the credibility of Pat Dwyer so lowthat I only credit his testimony when it is consistent withthat of the General Counsel'switnesses.Counsel for therespondent strives to discredit Jannie Rollins' version oftheremark but on grounds that are strained andimplausible, and do so accurately reflect her testimony.She never testified that Dwyer told George Smith that theunion representatives had told him that he could notattend the union meeting.She merely testified that DwyertoldGeorge Smith "They didn't fall for that," whichcould refer to picking Dwyer up and driving him to theunion meeting.I also fail to perceive the relevance of suchcircumstances as that Rollins did not make the remarkbut merely overheard it; or that she may or may not havebeen eavesdropping - actually there is nothing to show thatshe did not overhear the remark by chance, or that theremark may have been made near quitting time;or thatJannie Rollins may have been near the timeclock whenshe overheard it. I am also unable to understand the forceof the suggestion made by counsel for the respondent thatcounsel for the General Counsel should have calledGeorge Smith as a witness.The latter was quite evidentlya crony of Pat Dwyer. If anybody should have calledGeorge Smith as a witness, it should have been counselfor the Respondent.Inmaking the remark about firing all the unionsupporters, Pat Dwyer violated, of course Section 8(a)(1)of the Act.3.Thesuggestionboxes and the posting of thequestions and answersAs already mentioned,Pat Dwyer had an encounterwith Kress,the Union's business agent while the latter washandbilling the Respondent's Kansas City plant on January24.When he observed the handbilling,Dwyer remarked toGeorge Smith,one of the Meyer employees,that he wouldgo out and get one of the pamphlets.He did so, and tookthe pamphlet back into the plant-apparently,to read it.As he entered the plant he told George Smith that theunion was going to have a meeting,and that he would goback outside,and ask the union business agents to pickhim up and take him to the meeting. Carrying out thisAfterWaitman Meyer had made one of his speeches tothe employees in the plant towards the end of January1968, it seems that two of the female employees, whosenames are Berline Bruce and Sarah Scott, suggested toFrances Terranella,the forelady who supervised inspectionin the bagging department,that a suggestion box beinstalled,so that theycould put questionstoMeyer thatthey had been unable to think of after he had made hisspeeches.The suggestionwas duly adopted and acardboard suggestion box was put on a table in the lunch 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDroom.This rather makeshift box was replaced within aweek by a more permanent wooden box which had a lockon it.There probablyhad been suggestion boxes in theplant before but at least a year had elapsed since the lastone had been removed.'This time the suggestion box was not neglected by theemployees.Actually, theterm "suggestion box" in thisconnection was a misnomer.Itwas really a question box,and the employees bombarded the management withquestions that were raised in their minds by the unioncampaign that was in progress, for thequestions related tothe securingof betterpay and working conditions thanwere in effect in theKansas Cityplant,and to theremoval of grievances that obtained there.The questionswere stimulated,moreoverby the factthat in January1968, the respondent had informed its employees that ithad increased wages and other benefits at its other plantsbut that these benefits would be withheld at its KansasCity plantpending the outcome of the union electioncampaign.'The questions and answers posted on February 14 wereas follows:Q. If the Uniongoes in-do we pay our insurance?A. Youmay or maynot pay yourown insurance,this is a subject for bargaining.In any event thecompany wouldprobably notpay on two insurancepolicies,and has the option to terminate the presentgroup policy any time.Q. I heard that the employees of the other plantsthat have been there 10 yrs.or over are getting a 3week paid vacation.Is this correct?A. Yes. This yearthey will get 3 weeks pay,but onlytwo weeks off. During a Union organization campaignthe law prohibits us from changing employees benefits;such in the caseat H. L. Meyer Co.Q. ShouldtheUnion go through and this plantshould strike,do we get paid?A. 1. The companydoes not pay employees onstrike.A.2.Employeesonstrikecannotdrawunemployment compensation.A. 3. Youprobably will not receive any strikebenefits the first two weeks-you may or may notreceive any strike benefits from the Teamsters at all. Inone case the Teamsters promised $25.00 per week strikebenefits to the people;the Teamsters won the electionand after that there was a strike and the Teamsters didnot pay off. The employees had to sue the Teamstersfor 2million dollars in damage they claimed to haveoccured[sic]because of Teamsters not meeting theirpromise.The court held the Union's promise that if theemployees went Teamster they would receive strikebenefits was not an enforceable contract under federallaw.`Harry Taylor testified that during the 30 years of his employment hehad never seen a suggestion box Frances Terranella, whose tenure at theplant was almost as long,being 25 years,testified that there had beenmany years ago a suggestion box that wasunmarkedIt is no wonder thatTaylor was unaware of its exitence!Terranella also testified however, thatthere had been a suggestion box, which was marked as such, during theregime of the previous plant manager,whose name was Jerry DeSchepperand who had left before April 1967. DeSchepper had removed thesuggestion box after it began to be used for love notes.'This is manifest from references in the questions themselves,as well asfrom the testimony of Terranella who, when asked when she became awareof the union campaign, replied that it was"when I was informed that wehad to stop,when we had discussed that we were going ahead with someraises and that I was told that we had to forget it "Q.When your supervisor brings your work backbecause or a small mistake,I suggest they hand it backand not throw it back, because someone might get hurt.A. To all supervisors - do not throw the work back toemployees. To the employees - any conduct like thisshould be brought to the attention of Pat Dwyer ormyself immediately.Q. As I understand that the other plants such asButler and Versailles got their raise prior to Feb 1st. Isthere a possible chance that we the employees of H. L.Meyer Co. would get back pay if by chance the Unionwould be ruled out come Mar. 1st.A. Butler and Versailles got raises Jan. 1st. Yes,back pay for H. L. Meyer employees is possible,however, we can make no promises or take any actionuntil after the election.Q. Some of the girls are under the impression thatby voting for the Union they are getting back at thesupervisors, can you explain to them that the Unionwill not affect our supervisors attitude.A. Management and Supervisors still retain the righttohireand Fire. Supervisors are not subject tonegotiation or bargainingwith the Unions.The second series of questions were in the form of aletter from a group of employees who subscribed the letteras "Concerned Employees Form 12th Street," and theletter read as follows:Please read our mere suggestions as to how we feelthe administration of Meyer's might better be handled.1.Male supervision such as we had in 1950 is neededupstairs.One capable man could replace 35% of thewomen upstairs.2.Senioritywould also be a helpful tool inconsidering your employee's wages. One feels cheatedafter working for 20 years for thesamesalary as a newworker. Is this really fair?We should be treated asindividualsforourown human dignity. Give ussomethingto work for.3.Unfair Treatment and Poor supervision has madeus feel insecure.Where can we find security if not withour job? Unions and leaving our jobs would not benecessary if we were treated fairly. We believe that youwould rather treat us fairly than to be involved with aunion have to waste time training new employees.Keep us! We want to stay! Consider our worth toyou and your obligation to us.These are mere suggestions. In no way are theythreats.HelpThe Respondent's answers to the question contained inthe letter were as follows:A. 1. The Company is always looking for goodsupervisors both male and female but good supervisorsare hard to find. We know of no union who can changethis or help this problem. As far as replacing 25% ofthe women upstairs, the Company has always tried toprovide continuous job security for all employees.Wedo not intend to change this policy. We do not intendto replace employees with either new supervision or newequipment.A. 2. The Company very often gives no credit toseniority in wage increases but we knowNOTeamstercontract that does so. Teamster contract simply providefor classifications and rates of pay without regard towage increasesdue only to seniority.We know of noexception to this.Many times in union contracts theolder employees are lower paid than new employees.We agree that you "Should be treated as individuals foryour own human dignity" but this is directly contrary H. L. MEYERCOMPANY, INC.to the way unions operate, where often employees aresimply a dues paying classification in a contract and themajority rules without regard to the individual.A. 3. If there has been unfair treatment I do notknow; about it. The only way 1 can correct it is if Iknow the facts. We do not tolerate unfair treatment ofour employees by anybody. Your security is only withthe company. No union can make your jobs moresecure.Only the continued operation of this companycan do that.Q. 4. Why don't you let somebody beat HarryTaylor up or down? Let me please.A. 4. Our employees have a federally protected rightto engage in union activity or to refuse to engage inactivity.We intend to protect both of these rights.Q. 5. If the Union gets in here they are going to letthe older help go. Does the Union have the right to hireand fire?A. 5. No. Only the Company has the right to hireand fire.Q. 6. If the Union would go in and I was out onstrike can I be replaced?A. 6. Yes, even if the Company continued to operate.Q. 7. If the Union does not get voted in - will we getsalary raises back to the date the others got theirs?A. 7. Too [sic] clarify the Company's position, wecannot take any position on any increases at this time.The installation of the "suggestion box," as well as theposting of the questions and answers, are charged asunfair labor practices in the complaint. The Board hasheld that an employer violates Section 8(a)(1) of the Actwhen during the pendency of a union election campaign hesolicitshis employees to submit their grievances. Thissolicitationmay take various forms, such as thesuggestion that the employees form a shop or plantgrievance committee to deal withmanagement,'or thatthey deal individually or directly with management.' Suchsuggestions are interferences with the Section 7 rights ofthe employees even when there is no union with majoritystatus on the scene, especially when the suggestions areaccompanied by the commission of other unfair laborpractices."' In principle, the installation of a suggestionbox for the purpose ofascertainingthe grievances of theemployees while the union election campaign was inprogress would seem to be no different from any otherform of suggestion, and it is no defense, moreover, thatthe box may have been installed at the suggestion of twoof the employees."Since the Respondent did not confine itself, moreover,to the installation of thesuggestionbox but proceeded topost answers to the suggestions or questions received fromemployees, it compounded its unfair labor practice. Someof the Respondent'sanswerswere, to be sure, mereantiunionpropaganda,and the record contains noevidence from which it can be judged whether it was trueor false. But most of the questions related to benefits orworking conditions in theMeyer plant, especially ascompared to those in the other Meyer plants, and inanswering these questions, the Respondent made promises'See, for instance,GallasEggProducts,Inc., 121 NLRB 873, 880, enfd283 F.2d 871 (C.A. 6);WaltonManufacturingCompany,126 NLRB 697,699-700;Alberto Culver Co.,136 NLRB1432, 1433.Delight Bakery. Inc.,145 NLRB 893, 902-903, enfd. 353 F.2d 344 (C.A. 6).'See, for instance,Cactus Petroleum,Inc.134 NLRB 1254, 1256, 1261."SeeCactus Petroleum,Inc , supra,1261;Engineered BuildingProducts,162 NLRB No. 54."SeeViking of Minneapolis,Divisionof the Telex Corporation,171NLRB No 7, in.8, and other cases there cited.573of benefits, although in veiled terms, by implying thatbetter wages, vacations and working conditions in generalwould follow once the union campaign was over, and theunion had been defeated. It raised these implications bystatingwhat the vacations and wages were in its otherplants and by informing the employees that no actioncould be taken while the union election was pending.Furthermore, in handling at least one of the questions, theone relating to the possibility of the Meyer employees inKansas City securing backpay "if by chance the unionwould be ruled out come Mar. 1st," the Respondentplainly stated that such backpay was possible, although itcould make no promises or take no action "until after theelection."The Respondent itself apparently realized thatthis came close to an explicit promise of benefit, for in thesecond series of questions and answers it undertook to"clarify the Company's position" by stating that "wecannot takeanyposition on any increasesat this time"(emphasis supplied).When this "clarification" took place,however, the previous question and answer had remainedposted for at least 10 days, and the damage had beendone.By seeking to shift to the union the onus for thepostponement of wage increases and other benefits for theemployees at the Kansas City plant, and by attempting tocreate the impression that the union was responsible fortheir failure to obtain the benefits, which had been grantedby the Respondent at its other plants, the respondentviolated Section 8(a)(1) of the Act.12It should be noted, moreover, that this violation wasaggravated in other ways. In answering the questionwhether it would not be a good idea to beat up HarryTaylor, the leader of the union drive among theemployees, the respondent expressed no indignation anddid not deal very firmly or forthrightly with the question.It contended itself rather with the rather equivocal legalformula that its employees had the right to engage in orto refuseto engageinunion activity. It is also worthnoting that in at least one respect the Respondent actuallyremoved one of the grievances of the employees whichconcerned the practice of some supervisors to throw workback at the employees, and that in discussing the status ofthesupervisorsinanswertoanotherquestion,itincorrectly informed its employees that the powers of thesupervisors were not subject to collective bargaining.C. The Discharge of Jannie Rollins1.The circumstances of the dischargeJannie Rollins is a member of the Negro race who hadbeen employed by the respondent in October 1966 as atowel washer. As the term implies, it was her job to washand launder the dirty towels of the plant, and to distributethem. Her work station was in the hallway just off the12th Street entrance of the plant where the timeclock wasalso located, and her hours were from 7 a.m. to 3:30 p.m.,every day of the week, except Saturdays and Sundays.Her immediate supervisor was Pat Dwyer, and from herwork station Rollins could see anyone who went into orcame out of his office. Because of her strategic locationnear the 12th Street entrance and near the timeclock,"SeeMcCormick Longmeadow Stone Co, Inc..158 NLRB 1237, 1238;American Paper and Supply Company,159 NLRB 1234, 1243. Counselfor the Respondentrelies onUarco Incorporated.169 NLRB No. 162, butthis case is inapposite, for the employer inthatcase was obviously neutralbetween the union and his employees. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDRollinsbecame animportant cog in steering applicants foremployment to the right place to get their applicationblanks, and she had herself beeninstrumental in gettingjobs for a number of Negro girls.Because ofthe locationof her job and her unofficial activity as a recruiter ofpersonnel,she knew quite accurately who was being hiredat any particular time.Rollinswas one of the early union supporters. Shesigned her union authorization card on December 7, 1967.She was one of four employees who had received unionauthorizationcards that day from another employeewhosename wasLouisMobley. At lunch time Rollinstook the three other employees who had received theunion authorization cards to her home where all of themsigned the cards, and gave them to Rollins to transmit toLouisMobley. For some undisclosedreason,however,Rollins' authorization card did not immediately reach theunionand on December 9 Charles Kennybrew came byher house and had hersign another union authorizationcard." At the request of Harry Taylor,Rollins also passedout union authorization cards to five other employeeswhose names were EleanorBrooks,FrancesVowell,KatherineLong,MaryLovingood,andDorothyBreashears,who, in turnalsopassedoutunionauthorizationcards to other employees. All of the cardsso signedwere giventoRollins who turned them over toHarry Taylor.Shortly after she had signed her union authorizationcards Rollins had a conversation with one of the foremenwhose name was Bill Kelly. The latter approached Rollinsand asked her if she had ever belonged toa union."WhenRollinsreplied to this question in the affirmative, Kellyasked her what the union had done for her, and sheexplained to him that her boy friend worked at a placewhere there wasaunion,and where the employeesreceived "five weeks with pay and a retirment." This ledKelly to remark to Rollins: "Well, my dad-in-law workedat Butler, and when he retired they only gave him $3,000and nothing after that and he belongedto a union."Needless to sayRollins,as one of theearliest andstaunchest union adherents attendedthe meetingat HarryTaylor's house on January 13. She also attendedthe unionmeeting held at the Teamsters' hall on January 27. Theimportance of her attendanceat this meetingis that it wasalso attended by Michael (Mickey) Dwyer, who is thebrother. of Pat Dwyer, the plant manager, and who seemsto have practicedindustrialnepotismon a generous scale,for he not only had his brother Michael working at theplant but also his mother andhis son.Michael Dwyer wasnot a supervisory employee but he was employed at theplant in a twofold capacity, both as a polisher and amaintenanceman, working at these two jobs about 10hours a day. His jobas a maintenance man in particularafforded him frequent opportunity to move about theplant and the evidencesuggeststhat Pat Dwyer made useof his brotherMichael, as well as anotherantiunionemployee, Pat Frazier,in counteringthe activities of theunion.Pat Dwyer had already made use of both of themindistributing to the employees a few days before theelectiontheantiunionbookmatches conceived byWaitman Meyer, the president of the company. Unable,himself, to attendthe union meetingof January 27, muchas he desired to, he was not in the end left without"Both the card signed by Rollins on December7 and the cardsigned byher on December 9 are in evidenceas G C Exhs. 5-A and 5-B"Kelly wasnot referring,apparently, to Local 838 of the reainsters butto unions in generalinformation concerning the attendance at the meeting.Michael Dwyer went to the meeting, accompanied by halfa dozen otherantiunionemployees, and he considered thatnotwithstandinghiscloserelationshipwith the plantmanager" hehad a right to attend the meeting, sinceeverybody had been invited to attend.WhileMichaelDwyer was not exactly a stickler for the truth, any morethan his brother was," he was somewhat more candid thanthe latter, and he readily confessed that after the meetinghe had given his brother Pat the names of the employeeswho had attended the union meeting of January 27 to theextent that he could remember them. He did in fact apretty effective job of remembrance, for he testified thathe named to his brother 20 to 25 of the approximately 30to40 employees who were pfesent at the meeting.Deducting the antiunion cohort headed by himself, thiswould mean that he supplied to Pat Dwyer the names ofvirtually all the prounion employees who were present atthe meeting. There can hardly be any doubt that amongthese was the name of Janine Rollins, who was sittingonly a few rows in front of him. Michael Dwyer madequite a point of testifying that he supplied his brother withthe names of the employees who had attended the unionmeeting of January 27 although his brother did not askfor them. If this were indeed true, it could only have beenbecause his brother had no need to ask for them.If there can be the slightest doubt, however, that theMeyer management not only knew that Jannie Rollinshad attended the union meeting of January 27, but alsothat she was one of the more active prounion employees,that doubt must be regarded as entirely dispelled by anincident that occurred about a week before she wasdischarged.On this occasion, Frances Terranella, theforelady in the bagging department, and Pat Frazier weretalkingabout theuniontoa number of the femaleemployees, who included Annette Hill, Bonnie Hayes, andKatherine Long. Rollins was passing by on her way to herwork station after returning from an errand, and PatFrazier remarked to Rollins "What are you going to dowhen they close the plant doors and you'll be outsidewalking withsigns,how much are they going to pay you?"Rollins just looked at Pat Frazier and replied: "Well, Idon't know, you seem to know everything else." It is notrecorded that Terranella rebuked Pat Frazier in any way,although she was right there, and overheard Pat Frazier'sremarks.Terranella,when cross-examined about theincident,did not deny it. She took refuge rather in acomplete lack of memory.The significance of this incident arises from the factthat Terranella appears to have been extremely active ininfluencingthe female employees against the union. Heroffice was located right outside the lunchroom, and sheoften ate with the girls and undoubtedly talked to themabout the union. There can also be little doubt that theyon occasion would report to her on the prounion"The evidenceof Janine Lollms shows thatMichael wasconstantly inand out of his brother'soffice, and that the two ofthemlunched togetherv'rtually every day I do notcreditPat Dwyer's testimonythat he lunchedwith his brother "Maybe oncea week if thatmuch," or MichaelDwyer'stestimony that he lunched withhis brother "twice in a month, at themost."Both brothers grossly understated the number of times aday thatMichael was in Pat's office"This is apparent alone from the attempts to minimizethe degree oftheir intimacyThere is alsoa significantdiscrepancyin their testimonyconcerning the distributionof thebook matches.Pat Dwyertestified thathe did not see his brotherpick up the bookmatches inhis office butMichael Dwyertestifiedthat his brother was presentin his office when hetooksome of the book matches in order to distribute them H. L. MEYERCOMPANY, INC.employees.Although she denied any antiunion animus oractivity, iI do not credit her denials. In the end it wasTerranella who took the lead in getting Jannie Rollinsfired,and in the very beginning of her story concerningthe discharge she betrayed her true relationship with thefemale employees, so faras the unionwas concerned, for,he begat} her testimony about the event as follows:Well, on the evening before Jannie was firedMrs.Annette Hill (one of the employees who worked in herdepartment) was riding home with me and she said,"Do you know what Jannie Rollins is up to nowP"[Emphasis supplied.]The evening before Rollins was fired was January 31,1968,4 days after the union meeting had been held.Riding home with Annette Hill that evening Terranellahad heard a trulyinterestingpiece of gossip. It was thatJannieRollinshad told a colored applicant foremploym nt that Terranella did not hire colored help.Annette Hill had had this piece of gossip from Kay Loria,who had had it fromBerniceNeice, who had had it fromShirley I-ilton, who had had it from Nina Brown, whohad had it from Gladys Hall, all except the last beingfemale employees of Meyers, and the last being thecolored applicant for employment, who was from out oftown - from CaliforniaAbout 7 a.m. the next morning Terranella picked upKay Loria, Annette Hill's informant, and asked her-"Kay, do you have something to tell me?" Kay did, andtold Terranella that she had heard that Jannie Rollins hadtold a colored applicant for employment that she "didn'thire colored." Although it is apparent that Terranella wasstillfarfrom the ultimate source of the rumor, shehastened to Pat Dwyer to tell him what she had heardaboutRollins and that she intended "to check it outfurther"He agreed, and as soon as Bernice Neice hadreported for work, she went to the latter and ascertainedthat the ultimate source of the rumor was Nina Brown,who was a friend of Gladys Hall, the applicant foremployment. After receiving confirmation of the rumorfromNina Brown, and after obtaining Gladys Hall'sapplication for employment, which she had not theretoforeseen, she, took Nina Brown to Pat Dwyer, so that shecould repeat the story to the latter. Terranella then askedvin.,Brown tobring her friend to the plant,and in acouple of hours Gladys Hall appeared. Nina Brown wasthen called into Pat Dwyer's office again, and in herpresence,TerranellaaskedGladysHall:"You werelooking for a job yesterday and I want you to tell me justwhat went on." According to Terranella, Gladys Hallreplied:"Well, I met a colored woman out in the hallthere and she told me 'Honey, they aren't hiring anycolored.'"PatDwyer and Terranella then had NinaBrown and Gladys Hall sign a statement reading asfollows:Gladys Hall came in on January 31, 1968, to fill anapplication, as she was waiting for her friend, whom isemployed here, Jannie Rollins said to her, honey theyare not hiring any colored girls.Before interviewing Nina Brown and Gladys Hall, andobtaining their statement, Pat Dwyer and Terranella haddecided that if Gladys Hall confirmed the remarkattributed to Jannie Rollins they would give Gladys Hallthe job of Jannie Rollins, who would be discharged. InfactPatDwyer ordered the bookkeeper to prepareRollins' final check before shewas called into be told ofher discharge, or given any opportunity to give her versionof the remark she had made to Gladys Hall, or to attemptto explain it.575AfterNina Brown and Gladys Hall had left PatDwyer's office, the latter and Terranella congratulatedeach other, according to the latter, on "how fortunate wewere to have caught this before it got out any further."Their joy was, however, shortlived, for Reno Lewis, theplant porter, walked in just then, and having overheard,apparently,what Pat Dwyer and Terranella had beensaying, remarked to them: "Are you talking about JannieRollins telling colored applicants that you don't hirecolored?" Terranella replied in the affirmative, whereuponReno Lewis told them: "Well, you didn't stop it. It is allover 12th street," and offered to go across the street andtogetmore evidence. But Pat Dwyer and Terranelladeclined this offer, the former remarking to Lewis: "Idon't believe we need any more witnesses from 12thStreet."The final paycheck of Jannie Rollins having beenprepared, the culprit was summoned to Pat Dwyer's officeabout 3 p.m. that day. There are two main accounts ofthe discharge interview, one, that of Terranella, and theother, that of Rollins. Terranella testified as follows:Jannie, I just don't know how to tell you this, and shelooked astonished.I said,"but I have been investigatingall day and I find that you have told a colored applicantthat we didn't hire colored." She said, "I didn't sayanything, I don't talk to the applicants." And then inher next breath she said, all I said was you hadn't hiredcolored lately."Asked to explain the circumstances leading to herdischarge,Rollins testified that when Gladys Hall, whowas a friend of Nina Brown's, whom she had helped toget a job at Meyers, asked her if "they were hiring," sheremarked to her "Yes, quite a few white, no coloredlately," and that she based this remark on the fact that nocolored help had been hired to work in the plant since twocolored girls,Nina Brown and Mabel Hensley, had beenhired early in December 1967.As for what happened and what was said during herdischarge interview itself, Rollins testified as follows:Well, Frances Terranella was standing near Pat's desk,he was sitting at the desk, and she told me that a sourcehad told her that they heard me say they didn't hirecolored, and I say, "Don't hire colored" What am I,standing here colored as I want to be. She said "that'swhat I can't understand." I said, "You go get yoursource and bring them to me." She said, "Well, I can'tdo that." So then I said, "Well, so you all believe themother than me." So they didn't say anything, so Ilooked over at Pat Dwyer and I said, "So you believethem other than me. You do what you know to do." Sothen he replied to me "I am going to have to let you gobecause I can't let this get to labor relations," and hehanded me my check and I came out the door.2.ConcludingfindingsBoth Pat Dwyer and Frances Terranella made quite apoint of emphasizing in their testimony relating to thedischargeof Jannie Rollins the circumstances whichseemed to them to make her discharge absolutelyunavoidable. They pointed out that the Kansas City plantof the respondent was located in a predominately Negroneighborhood; that the plant was also located only 9blocks from the local office of CORE; and that aconsiderable percentage of the plant's employees - from30to 40 percent -were Negroes. The impression that theysought to create was that the failure to discharge Rollins 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDafterhermalicious remarktoGlady'sHall, a Negroapplicant,would have had the most serious consequencesfor the respondent.It is true that the Meyer plant in Kansas City is in aNegro neighborhood,in which CORE is also located, andthat it has a sizeable complement of Negro employees.But I am neither convinced that the discharge of JannieRollins involved a situation which left the respondent withno option, nor that the remark made by her to GladysHall was false or malicious,and I am forced to concludethatwhatever justification for the discharge of Rollinsthere may have existed, it was only a pretext for gettingrid of her because of her union activities and the unionsituation.The pronounced antiunion animus of the respondent isclearly established by the record, whether one looks at itsantiunionpropaganda or at its actual unfair laborpractices.In addition to the unfair labor practices directedat its other employees,there are,moreover,unfair laborpractices involving Jannie Rollins herself.Counsel for therespondent seeks to make light of her interrogation byForeman Bill Kelly, who was not called as a witness eitherto deny or explain his conduct, and if this were the onlyunfair labor practice charged against the respondent, theremight be some force in counsel's argument.This wouldbe, however,because the conduct could be regarded asisolated rather than as excusable.Despite thefact thatKelly spoke of unions in general without specificallyreferring to Local 838 of the Teamsters,he was seeking topry into a matter that did not concern him. It is true thatthe incident cannot be regarded as a basis for setting asidethe election," since it occurred before the filing of theunion'spetition,but it is all the more significant inrelation to the discharge of Rollins, since it shows howearly the Respondent knew or suspected that she was aunionsupporter.Itisevenmore significant thatTerranella was the forelady who was present when PatFrazier interrogated and threatened Rollins' job security,since Terranella was the one who went out of her way tosecure the discharge of Rollins. By failing to rebuke PatFrazier,Terranella clearly ratified the latter's conduct,"and the Respondent must be charged with still anotherunfair labor practice, which, although not alleged in thecomplaint,was fully litigated at the hearing.There can be equally no doubt that the Respondent hadfull knowledge of the union activities of Jannie Rollins atleasta week before her discharge. The contention to thecontrary made by counsel for the respondent is specious,if not frivolous, in view of the Bill Kelly and Pat Frazierincidents,the presence of Pat Dwyer's brother at theunion meeting of January 27, and the encyclopedic natureof the information concerning the attendance at themeeting transmitted by the latter to Pat Dwyer." It is alsoclear that the union activities of Jannie Rollins were verysubstantial if not extensive,and that counsel for theRespondent is again engaged in specious argument whenhe characterizes her activity as "minimal.""Objectionableconduct occurring prior to the filing of'the petition maynot be considered under theIdeal ElectricandManufacturingCompany.134 NLRB 1275."SeeViking of Minneapolis, Division of the Telex Corporation. supra,and other cases cited in fn.5 to the decision."In desperation counsel for the respondent is driven to argue thatMickey Dwyermust have attended a meeting early in December prior tothe filing of the union's representation petition,although this is contrary tothe clear and definite testimonyof Harry Taylorand Jannie Rollins. Thebasis for the argument of counselfor theRespondent is not only MickeyDwyer's alleged superior credibility but also his nearly perfect memory.To be sure, if despite the Respondent's demonstratedunion animus,and its knowledge of the nature and extentof Jannie Rollins'union activities,itwere shown that shehad given expression to a false and malicious slander oftheRespondent'semployment policies,therewould beconsiderable force in the argumentthat theRespondent'sdecision to get rid of her was not motivated in any way byher prominence in the union movement.The testimony as to what Rollins said to Gladys Hall isconflicting,and a good deal of time was spent at thehearing exploring the question whether Jannie told Gladysthat the Respondent did not hire colored help, or was notthen hiring colored help. Although Rollins testified thatwhenGladysHallaskedher,afterfillingoutanapplication,whether "they were hiring." She replied,"Yes quite a few white, no colored lately," this was onlyan exegesisof what she had said, for in her prehearingaffidavit she had deposed that her remark to Gladys Hallwas "quite a few white but no colored." She did not usethe word "lately" but it is evident from the context of herremark that what she meant was that Meyer was not thenhiring colored help. This is apparent indeed from thetestimony of Terranella herself, as well as from the text ofthe statement that she obtained from Gladys Hall andNina Brown. It is apparent also, of course, from theobvious fact that Meyer did have colored help, includingJannieRollins and Nina Brown,the friend of GladysHall.What Rollins told Gladys Hall therefore,in answer tothe latter's direct inquiry,was that Meyer was not thenhiring colored help.She did not volunteer this statementand it was not made in malice. Indeed, Rollins made thestatement because she sincerely believed, as she testified,that the Respondent had deliberately adopted the policy,after the union had appeared on the scene, of not hiringcolored help, in order not to augment the union forces.The Respondent could easily have shown that it washiringcoloredhelp,notwithstanding the union, byproducing its employment records but it did not do so,and offered no other convincing evidence on the subject.There is no basis, therefore, for questioning the testimonyofRollins that the Respondent did not hire any moreNegro girls,although some applied, after two such girls,Nina Brown and Mabel Hensley, had been hired early inDecember 1967, and that in January 1968, it had hiredseven white girls. From the vantage point of her workstation,and in view of her role in steering applicantsaround, Rollins was in a peculiarly good position to knowwhereof she spoke. Of course, the failure to hire anycolored help for a period of approximately 2 1/2 monthscould have been mere coincidence but in a plant where 30to 40 percent of the help was colored the coincidence maybe doubted.If Rollins wasfired for telling the truth aboutthe respondent's current labor policy, it would bea per seviolation of Section 8(a)(3) of the Act, since this policyhad an antiunion motivation.The circumstances of Rollins' discharge stronglysuggest,moreover, that the respondent knew that she wasspeaking the truth but for that very reason was eager toseize the pretext of getting rid of her. Shortly before herdischarge Pat Dwyer had taken her to task for allegedlytampering with the timecards but when she was able toshow that she was only looking for the address of anYet when hewas askedto fix the date of theunion meetingattended byhim the bestthatMickey Dwyer could do was to testify: "Oh, "I'm notquite sure,February somewhere-no,not February.It would be Decemberor January.I'm not quite sure what date it was." H. L. MEYERCOMPANY, INC.employee to whom she had sold children's panties Dwyerhad been forced to stay his hand. He could not restrainhimself, however, when Terranella rushed to him with thestoryofRollins' remark to Gladys Hall. They nowproceededwithobvious relish and enthusiasm, andbetrayed their true motive with every step that they took.It is evident that they were not embarking on an effort toascertain the truth but to convict Rollins of maliciousconduct before they had even heard her side of the story,for the 'testimony of both Pat Dwyer and Terranella is inagreement that they had decided to discharge her beforethey had even talked to her. Indeed, Pat Dwyer admittedthat he had at once ordered Rollins' final paycheck to beprepared not only beforetalking toher but also beforetalking to Nina Brown and Gladys Hall. It was onlyafterthese twohad signed their statementthat they decided togive Gladys Hall Rollins' job,"' and this obviously was areward for her cooperation, since Gladys Hall had beendenied a job before, and Terranella had not even botheredto review her application.When Rollins was finally told ofherdischarge,everythingwas obviously a foregoneconclusion, and nothing that she could have said in herown defense would have mattered. When in the course ofthe discharge interview, Rollins asked Terranella that shebe confronted with the source of their information, thelatter refused her request.It is particularly significant that when Pat Dwyer andTerranella learned from their porter while they were stillin the midst of their machinations, thatRollins'remarkwas all over 12th Street that this knowledge did not givethem pause. Despite the obvious advantage of trying tohush up the fact that they would not hire a Negro girlfrom distant California, who, for all that appears to thecontrary was not complaining to anyone, except to hermost intimate friend, of the refusal to hire her, theydecided to embrace the risk of spreading the scandal bygoing through with their discharge of Jannie Rollins. Ifindeed she were being fired for launching a maliciousstory concerning the employment policy of Meyer, onewould expect that the respondent would either have calledthe employees together to explain to them why JannieRollins had been fired, or that it would have at leastposted an explanation.It is a reasonable inference that itdid not do so because such a frank explanation wouldhave had no value in helping to intimidate the unionsupporters, and would have deprived it of the benefit ofthe discharge.In the last analysis the most damaging element in thecase against the respondent is, of course,the fact thatJannieRollinsherself is,of course,aNegress.Todischarge a Negro girl to better relations with the Negrocommunityseems an odd way to establish cordial racerelations.AlthoughWaitman Meyer did not testify oreven appear at the hearing in this case,Ishould judgefrom the evidenceconcerning his activities,whichincludethe excrementttious match books, that he would be thelastperson in the world to be attuned to the delicatenuances of race relations.IV. THE REMEDYSince the discriminatorydischargeof an employeetends to undermine one of the basic guarantees affordedto employees by Section 7 of the Act,and since the"Actually theydid not carry out this intention According to Terranella,a job had become vacant in the meantime in Bill Kelly's department, andtheydecided to give her that job.577Respondenthas also committed otherseriousunfair laborpractices, I shall recommend a broad form of cease anddesist order designed to effectuate all of the guarantees ofSection 7 of the Act.To remedy the discriminatory discharge of JannieRollins,Ishall also recommend, by way of affirmativerelief, that the Respondent offer to her immediate and fullreinstatement to her former or a substantially equivalentposition,without prejudice to her seniority or other rightsand privileges previously enjoyed by her, discharging, ifnecessary any new employee hired subsequent to the dateof her discharge in order to replace her. I shall alsorecommend that the Respondent make Jannie Rollinswhole for any loss of pay she may have suffered by reasonof her discriminatory discharge by payment to her of asum of money equal to the amount which she wouldnormally have earned as wages from the date of herdischarge to the date of the Respondent's offer ofreinstatement, less her netearningsduring the said period.The amount of backpay is to be determined in accordancewith the formula prescribed inF.W.WoolworthCompany,90 NLRB 289, and interest is to be computedon the amount so determined in accordance withIsisPlumbing& Heating Co, Inc.,138 NLRB 716.Conclusions of Law1.The Respondent, H. L. Meyer Company, Inc., is anemployer engaged in commerce, or in an industryaffecting commerce, within the meaning of Section 2(6)and (7) of the Act.2.By coercively interrogating employees concerningtheir union activities; by threatening the job security ofemployees;by inviting the suggestions of employeesconcerning the removal of grievances after the launchingof the union election campaign; by seeking to shift to theunion the onus for the postponement of wage increasesand other benefits for its employees; and by promisingbenefits to its employees contingent upon the defeat of theunion,theRespondent interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and therebycommitted unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) of the Act.3.By discharging Jannie Rollins for the reason that shehad engagedinunionactivities,and by refusing toreinstate her thereafter, the Respondent discriminated withrespect to her hire and tenure of employment, and therebycommitted an unfair labor practice affecting commercewithin the meaning of Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend that the Respondent, H. L. MeyerCompany, Inc., its officers, agents, successors, andassigns,shall:1.Cease and desist from:(a)Coercively interrogating its employees concerningtheir union activities.(b) Threatening the job security of its employees.(c) Inviting the suggestions of its employees concerningtheremoval of grievances while any union electioncampaign is in progress.(d)Seeking to shift to the union the onus for thepostponement of wage increases and other benefits for itsemployees at its Kansas City,Missouri,plantand 578DECISIONSOF NATIONALLABOR RELATIONS BOARDpromising benefits to its employees contingent upon thedefeat of the union.(e)Discouraging membership in Teamsters Local 838,Warehouse andMailOrderUnion,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization of its employees, or in any othermanner discriminating against them with respect to theirhire or tenure of employment or any term or condition oftheir employment.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action in order toeffectuate the policies of the Act:(a)OffertoJannieRollins immediate and fullreinstatement to her former or substantially equivalentposition without prejudice to her seniority or other rightsand privileges and make her whole for any loss of pay shemay have suffered by reason of her discriminatorydischarge, in the manner and to the extent set forth insection IV of this Decision entitled "The Remedy."(b)Preserve and upon request make available to theBoard, or its agents, for examination and copying allpayroll records and other data necessary to give effect tothe back pay requirement.(c) Post at its plant in Kansas City, Missouri, copies ofthe attached notice marked "Appendix."2' Copies of saidnotice, on forms to be provided by the Regional Directorfor Region 17, of the Board, shall, after having been dulysignedbyRespondent's representative, be posted byRespondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to assure that said notices are not altered,defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within20days from the receipt of this Decision, stepsRespondent has taken to comply herewith."IT IS ALSO RECOMMENDED that the result of the electionheld on March 1, 1968, be set aside, and that theRegionalDirector be directed to arrange for a newelection to be held as soon as, in his judgment, the effectsof the Respondent's unfair labor practices have beendissipated."in the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt ofAppeals, the words "a Decree of the United States Court ofAppealsEnforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuanttoTheRecommendedOrder of a TrialExaminerof the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT coercively interrogate our employeesconcerning their union activities.WE WILL NOT threaten the job security of ouremployees.WE WILL NOT invite the suggestions of ouremployees concerning the removal of grievances whileany union campaign is in progress.WE WILL NOT seek to shift to Teamsters Local 838,or any other labor organization of our employees, theonusfor the postponement of wage increases and otherbenefitsfortheemployees at our Kansas City,Missouri, plant, nor will we promise benefits to ouremployees contingent upon the defeat of the union.WE WILL NOT discourage membership in TeamstersLocal 838, Warehouse and Mail Order Union, affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization of our employees, nor willwe in any other manner discriminate against them withrespect to their hire or tenure of employment, or anyterm or condition of their employment.WE WILL NOT in any other manner interfere withrestrain,or coerce our employees in the exercise oftheir rights to self-organization,to form, join, or assistlabororganizations, to bargain collectively throughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer to Jannie Rollins immediate and fullreinstatement to her former or substantially equivalentpositionwithout prejudice to her seniority or otherrights and privileges and make her whole for any lossof pay she may have suffered by reason of ourdiscrimination against her.All our employees are free to become or remain, or torefrain from becoming or remaining, members of anylabor organization, except to the extent that such rightmay be affected by an agreement requiring membership ina labor organizationas a condition of employment, asauthorized by Section 8(a)(3) of the Act.DatedByH.L.MEYERCOMPANY,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding 601 East 12th Street, Kansas City, Missouri64106, Telephone 374-5282.